Order entered April 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00022-CV

                               JERRY GOSSETT, Appellant

                                             V.

NATIONAL CREDIT UNION ADMINISTRATION AS CONSERVATOR FOR TEXANS
          CREDIT UNION AND TEXANS CREDIT UNION, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-06137

                                         ORDER
        We GRANT appellant’s April 27, 2015 unopposed motion to file an amended brief. We

ORDER the amended brief tendered to this Court by appellant on April 27, 2015 filed as of the

date of this order.

        Appellees’ brief is due THIRTY DAYS from the date of this order.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE